IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


WELLS FARGO BANK, NA                   : No. 144 EM 2014
                                       :
                                       :
             v.                        :
                                       :
                                       :
JOHN DOE, ROBIN NIXON AND              :
RAYMOND PRATT                          :
                                       :
                                       :
PETITION OF: ROBIN NIXON               :


                                    ORDER


PER CURIAM
     AND NOW, this 3rd day of November, 2014, the “Emergency” Petition for Review

is DENIED.